Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or 10/15/2029, is being examined under the first inventor to file provisions of the AIA  and is continuation of 15/612,232.  Claims 1-16 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over a US patent (US 3627663) to Pieter D. Davidse. 

Regarding the limitation “wherein the interior is devoid of objects other than the gas” it is noted that the substrate 24 is not part of the apparatus and its absence does not prohibit generation of plasma due to hollow cathode effect.

Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al (US 6685803) in view of Kanegae et al (US 20110298376).
Lazarovich et al discloses a dielectric barrier discharge device for generating plasma to be used for cleaning (Col 1 lines 11-Col 3 line 63) and discloses various configurations to couple to processing chambers. Specifically the disclosure includes a  hollow cylinder formed of a dielectric material (516), the cylinder having an exterior diameter and a downstream end in communication with the vacuum chamber (abstract) and an upstream end in communication with a source of gas through a gas flow control device (Fig 1) and  a cylindrical electrode (50, 56, 62 etc. ) formed of conducting material and surrounding the exterior of the cylinder, the electrode in communication with a source of radio-frequency electrical power, wherein, upon energizing the 
Regarding the limitation “single cylindrical electrode” it is noted that a pair of electrode is shown for example in Fig 6. However, it is not essential that two electrodes be on the same tube since one of the electrode (generally a grounded electrode) could be outside the tube.
It is established that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).

Moreover, it is disclosed by Kanegae et al that having two cylindrical electrodes on a tube or only one on tube and one outside are equivalent in generating plasma in a dielectric tube (See Fig 2 (A) and (B)).
Therefore it would have been obvious to have a single electrode on the dielectric tube as being equivalent. Also, simple substitution of one known element for another to obtain predictable result was found obvious (KSR vs Teleflex).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al (US 20130048851) in view of Kanegae et al (US 20110298376).
Kumano et al discloses a hollow cylinder formed of a dielectric material (Fig 1-3), the cylinder having an exterior diameter and a downstream end in communication with the vacuum chamber and an upstream end in communication with a source of gas through a gas flow control device (30) and  a cylindrical electrode (9) formed of conducting material and surrounding the exterior of the cylinder, the electrode in communication with a source of radio-frequency 
Regarding the limitation “single cylindrical electrode” as above, it is noted that a pair of electrode is shown for example in Fig 6. However, it is not essential that two electrodes be on the same tube since one of the electrode (generally a grounded electrode) could be outside the tube.
It is established that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).

Moreover, it is disclosed by Kanegae et al that having two cylindrical electrodes on a tube or only one on tube and one outside are equivalent in generating plasma in a dielectric tube (See Fig 2 (A) and (B)).
Therefore it would have been obvious to have a single electrode on the dielectric tube as being equivalent. Also, simple substitution of one known element for another to obtain predictable result was found obvious (KSR vs Teleflex).

Claims 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Ozawa et al ((2004/0253828) and Ronald A. Vane (US 6105589) .
Lazarovich et al as applied to claim 1 discloses activation of oxygen or hydrogen by plasma as above (Col 1 lines 63-66) but does not disclose that this could be used in a charged particle beam instrument and other limitations of these claims. 

Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to use hollow cathode type device of Lazarovich et al to activate cleaning gases for cleaning inside of electron beam instrument.
Regarding claim 7 formation of virtual anode would be obvious since the mode of operation of Lazarovich et al as being structurally would be same as of the instant specification. 
Claims 9 and 10 relate to flow control and were well known at the time of the invention.

Claims 2, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Weber et al (US 2005/0033407).
Lazarovich et al as discussed above does not disclose that the dielectric cylinder is made of borosilicate glass and mica.
Weber et al disclose availability of Macor a dielectric from Corning. Macor, was a machinable glass-ceramic with good physical properties, no porosity, and was electrically insulating. Macor was composed of 55% fluorophlogopite mica and 45% borosilicate glass.
It would have been obvious to use Macor for the dielectric in Lazarovich for its insulating properties and resistance to abrasion.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Kim et al (US 2006/0054279).
Lazarovich et al as discussed above does not disclose dielectric end wall.
Kim et al disclose a Hollow cathode structure with dielectric end wall (Fig 4A 442) through which gas enters through a hole (412). 
It would have been obvious to use a structure like that of Kim in Lazarovich et al for gas entry to yield predictable results.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Swada et al (6424091).
Lazarovich et al as discussed above does not disclose cylindrical electrode of brass.
Swada et al disclose brass cylindrical electrode (Col 4 line 19-21) for its excellent corrosion resistance. 
It would have been obvious to use cylindrical electrode of brass for its excellent corrosion resistance in Lazarovich et al to yield predictable results.

Response to Arguments
Applicant’s arguments regarding Fridman are not relevant as Fridman is not relied upon in this rejection.

Conclusion
Juluri et al (US 20150094647) shows plasma formation by hollow cathode effect with a single electrode on the tube (Fig 2). Shah et al (20090308730) discloses single electrode hollow cathode with external ground anode (Fig 1). Giapis et al (20020171367) discloses single electrode hollow cathode with external ground anode (Fig 1). Jung et al (US 20140257450) discloses hollow cathode with single electrode on a dielectric tube (Fig 2). Setwyn et al (20070148366) discloses single electrode with external ground on the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716